internal_revenue_service number release date index number --------------------- ------------------------------ --------------------------------------------------------------- ----- --------------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc fip b01 plr-150004-11 date august taxpayer ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------ state date advisor date sponsor a date b c d e date f ------------ -------------------------- -------------------------------------------------- --------------------- -------------------------------------------- ------------ --------------------------- ----------------- --- --- -- -------------------------- ------------- plr-150004-11 g h i j k l m n o p q r -------- ------------ --- -------------- --- ---- --------- ------ ------ ------ -- --- dear ----------- this is in reply to a letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer you have requested rulings that the differences in distributions on the three classes of shares of common_stock attributable to different fee and class-specific expense allocations as described below including different performance fees determined through application of the same performance fee formula will not result in such distributions being treated as preferential dividends within the meaning of sec_562 of the internal_revenue_code_of_1986 as amended the code and therefore taxpayer will be entitled to deduct all dividends that it pays to its stockholders pursuant to sec_561 and sec_857 provided taxpayer otherwise meets the conditions of those sections and the adoption of the three classes of common_stock with different fee and class-specific expense allocations described below will not affect the classification of taxpayer as a real_estate_investment_trust reit under sec_856 facts plr-150004-11 taxpayer is a corporation organized under the laws of state and elected to be taxed as a reit for its taxable_year ended date taxpayer is externally managed by advisor previously shares of a single class of common_stock of taxpayer were issued to accredited investors in a private offering that was exempt from registration under the securities act of the first of several closings occurred in date on which date an affiliate of sponsor purchased dollar_figurea in shares of taxpayer’s common_stock through date taxpayer raised an aggregate of approximately dollar_figureb in gross_proceeds through the private offering of shares of its common_stock to unaffiliated investors taxpayer owns and manages a diversified portfolio of retail office industrial and multifamily properties located primarily in the united_states as of date taxpayer’s real_estate portfolio was composed of interests in c properties located in d states and e property in canada in order to raise additional capital to grow taxpayer’s real_estate portfolio reduce its leverage and provide liquidity to existing investors taxpayer has filed a registration_statement on form s-11 to offer and sell to the public two new classes of shares of common_stock the class a shares class a shares and the class m shares class m shares the public offering as of date taxpayer had f shares of common_stock outstanding held by a total of g stockholders and no other class of common_stock outstanding prior to the commencement of the new offering taxpayer expects that sponsor will purchase approximately dollar_figureh of shares of taxpayer’s common_stock the currently outstanding shares of common_stock will be reclassified as class e shares class e shares once the offering of class a shares and class m shares commences taxpayer will not issue additional class e shares class a shares will be available to any investor meeting the minimum suitability standards class m shares will be available for purchase in the offering only i through fee-based programs also known as wrap accounts of investment dealers ii through participating broker-dealers that have alternative fee arrangements with their clients iii through certain registered investment advisors iv through bank trust departments or any other organization or person authorized to act in a fiduciary capacity for its clients or customers v by endowments foundations pension funds and other institutional investors or iv by taxpayer’s executive officers and directors and their immediate_family members as well as officers and employees of taxpayer’s advisor or other affiliates and their immediate_family members and if approved by the taxpayer’s board_of directors joint_venture partners consultants and other service providers plr-150004-11 none of the shares of any class will be listed on a securities exchange instead class a shares and class m shares will be offered for sale on a daily basis at the net asset value nav for shares of such class plus with respect to class a shares applicable selling commissions and will be repurchased by taxpayer at the nav for such share class subject_to certain limitations the share repurchase plan is intended to allow holders of class a shares and class m shares to request that taxpayer repurchase their shares in an amount up to approximately i of taxpayer’s nav per year after such shares have been outstanding for at least one year in addition until taxpayer’s total nav has first reached dollar_figurej repurchases of shares of all classes in the aggregate may not exceed k of the gross_proceeds taxpayer receives from the commencement of the public offering through the last day of the prior calendar_quarter class e shares are not eligible for repurchase but will automatically convert to class m shares one year after the offering commencement_date for the class a and class m shares after the class e shares convert to class m shares they will be eligible for repurchase subject_to the one year waiting_period class a shares will be subject_to a selling commission selling commission of l to the extent not otherwise waived or reduced and paid directly by the shareholder in addition to the nav for such shares no selling commission will be charged with respect to the class m shares given that no new class e shares will be offered in the public offering no selling commission will be charged with respect to the class e shares the distribution fee distribution fee paid to dealer manager compensates broker-dealers for distribution services relating to class a shares and may be reallowed to participating broker-dealers selling class a shares class a shares will be allocated distribution fees which are a daily accrual of m of n of the nav of the class a shares for such day no distribution fees will be paid with respect to or allocated to the class m shares given that no new class e shares will be offered in the public offering no distribution fees will be paid with respect to the class e shares the dealer manager fee dealer manager fee is paid to the dealer manager in consideration of the distribution marketing and stockholder services the dealer manager provides to taxpayer in connection with the continuous offerings a portion of the dealer manager fee may be reallowed to participating broker-dealers as payment to the participating broker-dealers based on certain asset thresholds of shares under management to compensate the participating broker-dealers for their role in distributing and marketing taxpayer’s shares and for providing services to those stockholders who invest through that particular broker-dealer thus saving the dealer manager that expense class a shares and class m shares will be allocated dealer manager fees calculated at the same rate which are a daily accrual of m of o of the nav of the share class for such day given that no new class e shares will be offered no dealer manager fees will be paid with respect to or allocated to class e shares plr-150004-11 the advisory fee advisory fee is paid to advisor for implementing taxpayer’s investment strategy and managing its day-to-day operations there are two components of the advisory fee the fixed component is allocated to all classes which is a daily accrual of m of p of the nav of the share class for such day the performance component is determined with respect to each class applying the same formula ie if the total return for a particular class for a particular year exceeds q the advisor will be paid r of such excess class-specific expenses may cause a performance fee to be payable with respect to some but not all classes in a given year each share class may be allocated and pay a different share of fees and expenses such as transfer agent fees and any other class-specific fees and expenses disclosed in a supplement or amendment to the registration_statement and incorporated into taxpayer’s charter by reference that are actually incurred in different amounts for each class of shares but there will be no class-specific fees and expenses related to the management of taxpayer’s assets each class of shares may have a different nav per share because of the differing allocations of class-specific expenses such allocations will also result in different amounts of distributions being paid with respect to shares of different classes all other fees and expenses ie non-class specific fees and expenses will be allocated to all classes of shares based on relative class navs law and analysis sec_857 of the code requires in part that a reit's deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if plr-150004-11 there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution accordingly based on the above facts and circumstances we conclude that the differences in distributions on the three classes of shares of common_stock attributable to different fee and class-specific expense allocations including different performance fees determined through application of the same performance fee formula will not result in such distributions being treated as preferential dividends within the meaning of sec_562 of the code and therefore taxpayer will be entitled to deduct all dividends that it pays to its stockholders pursuant to sec_561 and sec_857 provided taxpayer otherwise meets the conditions of those sections furthermore the adoption of the three classes of common_stock with different fee and class-specific expense allocations described above will not affect the qualification of taxpayer as a reit except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer's stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely diana imholtz diana imholtz branch chief branch financial institutions products
